Citation Nr: 0632971	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected right retropatellar pain syndrome.

2.  Entitlement to an initial compensable evaluation for 
service-connected left retropatellar pain syndrome.

3.  Entitlement to an initial compensable evaluation for 
service-connected hemorrhoids.

4.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a stress fracture of the right 
tibia.

5.  Entitlement to an initial compensable evaluation for 
service-connected left epicondylitis.

6.  Entitlement to a compensable evaluation for multiple 
noncompensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to July 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).


FINDINGS OF FACT

1.  The veteran's service-connected right retropatellar pain 
syndrome is manifested by subjective right knee pain, with 
flexion to 140 degrees, and extension to 0 degrees.

2.  The veteran's service-connected left retropatellar pain 
syndrome is manifested by subjective left knee pain, with 
flexion to 140 degrees, and extension to 0 degrees.

3.  The veteran's service-connected hemorrhoids are 
manifested by lack of flareups, burning, itching, a need for 
medication, or restriction of activities. 

4.  The veteran's service-connected residuals of a stress 
fracture of the right tibia include subjective right tibia 
pain, with x-ray evidence of a healed stress fracture, but no 
evidence that the veteran requires assistive devices, has 
flareups, or experiences restriction of activities.

5.  The veteran's service-connected left epicondylitis is 
manifested by subjective tenderness of the left elbow.

6.  The evidence of record does not reflect that the 
veteran's multiple noncompensable service-connected 
disabilities interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right retropatellar pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5260 (2006).

2.  The criteria for an initial compensable evaluation for 
left retropatellar pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).

3.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2006).

4.  The criteria for an initial compensable evaluation for 
residuals of a stress fracture of the right tibia have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 (2006).

5.  The criteria for an initial compensable evaluation for 
left epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5099-5019 (2006).

6.  The criteria for a 10 percent disabling evaluation for 
multiple noncompensable service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 
C.F.R. § 3.324 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
initial compensable evaluations, and a 10 percent disabling 
evaluation for multiple noncompensable service-connected 
disabilities, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claim, a letter dated 
in July 2002 satisfied the duty to notify provisions; an 
additional letter was sent in March 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Overton v. Nicholson, 
No. 02-1814 (U.S. Vet. App. Sept. 22, 2006).  The veteran's 
service medical records and VA medical treatment records have 
been obtained; the veteran has not identified any pertinent 
private medical records.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded VA examinations in 
November 2002, April 2003, March 2005, and April 2006.  
38 C.F.R. § 3.159(c)(4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Right Retropatellar Pain Syndrome

The veteran's right retropatellar pain syndrome is evaluated 
as noncompensable, effective November 2002, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  
The hyphenated code used for rating the veteran's disability 
is intended to show that the Schedule does not have a 
specific rating code for retropatellar pain syndrome; 
instead, the disability is rated by analogy to limitation of 
flexion of the leg under Diagnostic Code 5260.  See 38 C.F.R. 
§ 4.27 (2006).

The current noncompensable disabling evaluation is warranted 
when flexion of the leg is limited to 60 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  A 10 percent disabling 
evaluation is warranted when flexion is limited to 45 
degrees; a 20 percent disabling evaluation is warranted when 
flexion is limited to 30 degrees; and a maximum 30 percent 
disabling evaluation is warranted when flexion is limited to 
15 degrees.  Id.

In this case, there is no evidence that the veteran's 
service-connected right retropatellar pain syndrome merits a 
compensable evaluation under Diagnostic Code 5260.  On VA 
examinations in March 2003, March 2005, and April 2006, 
flexion of the right leg was to 140 degrees.  As flexion of 
the right leg is not limited to 45 degrees, a compensable 
evaluation is not warranted under Diagnostic Code 5260.

The Board has also considered other Diagnostic Codes 
pertaining to the leg.  However, as the evidence of record 
does not show anklyosis of the right knee, recurrent 
subluxation or lateral instability of the right knee, 
dislocated or postoperative removal of the semilunar 
cartilage of the right knee, limitation of extension of the 
right leg, impairment of the right tibia or fibula, or genu 
recuvatum, a compensable evaluation is also not warranted 
under Diagnostic Codes 5256, 5257, 5258, 5259, 5261, 5262, or 
5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5261-
5263 (2006).

The medical evidence shows that the veteran does not 
experience functional loss due to his service-connected right 
retropatellar pain syndrome.  38 C.F.R. §§ 4.40, 4.45 (2006); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  On VA 
examinations in March 2005 and April 2006, the examiners 
concluded that there was no evidence of any instability, pain 
on range of motion, or flareups, and that the ranges of 
motion were not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

The Board has also considered the issue of whether the 
veteran's service-connected right retropatellar pain syndrome 
presents an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extraschedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that the evidence does not show that the 
veteran's service-connected right retropatellar pain syndrome 
interferes markedly with employment beyond that contemplated 
in the assigned rating, nor does it warrant frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  The veteran 
specifically stated during his March 2005 VA examination that 
he quit his job due to his nonservice-connected back 
disability, as opposed to his right knee disorder.  
Additionally, there is no evidence that the veteran has ever 
undergone surgery for his right knee disorder, nor required 
hospitalization for it.  Therefore, in the absence of such 
factors, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met.  Accordingly, the RO's decision not to refer 
this issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service, was correct.

Because the evidence of record does not support a compensable 
evaluation for the veteran's service-connected right 
retropatellar pain syndrome under the schedular criteria for 
the pertinent diagnostic code or other related codes, and 
functional loss has not been shown, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Retropatellar Pain Syndrome

The veteran's left retropatellar pain syndrome is evaluated 
as noncompensable, effective November 2002, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  The 
current noncompensable disabling evaluation is warranted when 
flexion of the leg is limited to 60 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  A 10 percent disabling 
evaluation is warranted when flexion is limited to 45 
degrees; a 20 percent disabling evaluation is warranted when 
flexion is limited to 30 degrees; and a maximum 30 percent 
disabling evaluation is warranted when flexion is limited to 
15 degrees.  Id.

In this case, there is no evidence that the veteran's 
service-connected left retropatellar pain syndrome merits a 
compensable evaluation under Diagnostic Code 5260.  On VA 
examinations in March 2003, March 2005, and April 2006, 
flexion of the left leg was to 140 degrees.  As flexion of 
the left leg is not limited to 45 degrees, a compensable 
evaluation is not warranted under Diagnostic Code 5260.

The Board has also considered other Diagnostic Codes 
pertaining to the leg.  However, as the evidence of record 
does not show anklyosis of the left knee, recurrent 
subluxation or lateral instability of the left knee, 
dislocated or postoperative removal of the semilunar 
cartilage of the left knee, limitation of extension of the 
left leg, impairment of the left tibia or fibula, or genu 
recuvatum, a compensable evaluation is also not warranted 
under Diagnostic Codes 5256, 5257, 5258, 5259, 5261, 5262, or 
5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5261-
5263.

The medical evidence shows that the veteran does not 
experience functional loss due to his service-connected left 
retropatellar pain syndrome.  38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  On VA 
examinations in March 2005 and April 2006, the VA examiners 
concluded that there was no evidence of any instability, pain 
on range of motion, or flareups, and that the ranges of 
motion were not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

The evidence does not show that the veteran's service-
connected left retropatellar pain syndrome interferes 
markedly with employment beyond that contemplated in the 
assigned rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The veteran specifically stated during his March 
2005 VA examination that he quit his job due to his 
nonservice-connected back disability, as opposed to his left 
knee disorder.  Additionally, there is no evidence that the 
veteran has ever undergone surgery for his left disorder, nor 
required hospitalization for it.  Therefore, in the absence 
of such factors, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, the RO's 
decision not to refer this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
was correct.

Because the evidence of record does not support a compensable 
evaluation for the veteran's service-connected left 
retropatellar pain syndrome under the schedular criteria for 
the pertinent diagnostic code or other related codes, and 
functional loss has not been shown, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

The veteran's hemorrhoids are evaluated under Diagnostic Code 
7336, which provides the criteria for rating both internal 
and external hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2006).  The current noncompensable disabling evaluation 
contemplates mild or moderate hemorrhoids.  Id.  The next 
highest evaluation, of 10 percent disabling, contemplates 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  Id.  The 
maximum evaluation available under Diagnostic Code 7336 
contemplates hemorrhoids with persistent bleeding and 
secondary anemia, or hemorrhoids with fissures.  Id.

Although the veteran's service medical records note that he 
was treated for mild external hemorrhoids in service, the 
objective medical evidence subsequent to service does not 
support a compensable evaluation for the veteran's current 
hemorrhoid disability.  VA outpatient records dated from 
February 2002 through March 2006 show no evidence of 
treatment for hemorrhoids.  Additionally, on VA examination 
in March 2003, there was no visible evidence of hemorrhoids, 
and the veteran reported that he had experienced no symptoms 
for at least two years.  Finally, on VA examination in April 
2006, there was no objective evidence of active hemorrhoids, 
with no stool leakage, bleeding, or anal fissures.  The 
veteran reported pain with very hard bowel movements, but no 
flareups, no required medication regimen, and no activity 
restrictions.  

As there is no objective medical evidence that the veteran 
currently experiences large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences, the preponderance of the evidence is 
against his claim for a compensable evaluation for service-
connected hemorrhoids.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals of a Stress Fracture of the Right Tibia

The veteran's residuals of stress fracture of the right tibia 
are currently evaluated as noncompensable, effective November 
2002, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5262.  The hyphenated code used for rating the 
veteran's disability was intended to show that the Schedule 
does not have a specific rating code for stress fractures; 
instead, the disability is rated by analogy to impairment of 
the tibia and fibula, under Diagnostic Code 5262.  See 38 
C.F.R. § 4.27.

The current noncompensable disabling evaluation contemplates 
a nonsymptomatic knee or ankle disability resulting from 
impairment due to malunion of the tibia and fibula.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5262.  The next higher 
evaluation of 10 percent disabling contemplates a slight knee 
or ankle disability resulting from impairment due to malunion 
of the tibia and fibula.  Id.  A 20 percent disabling 
evaluation contemplates a moderate knee or ankle disability 
resulting from impairment due to malunion of the tibia and 
fibula, and a 30 percent disabling evaluation contemplates a 
marked knee or ankle disability resulting from impairment due 
to malunion of the tibia and fibula.  Id.  The maximum 
evaluation of 40 percent disabling contemplates nonunion of 
the tibia and fibula, with loose motion, requiring a brace.  
Id.  

In this case, the evidence does not support a compensable 
evaluation for the veteran's service-connected residuals of 
stress fracture of the right tibia, as there is no evidence 
of any knee or ankle disability that is the result of the 
stress fracture.  Clinical findings of right and left knee 
disabilities, discussed at length earlier in this decision, 
were not found to be related to the veteran's right tibia 
stress fracture.  On VA examination in March 2003, physical 
examination showed a normal right ankle; x-rays showed a 
normal right tibia.  VA examination in March 2005 showed a 
normal right ankle on physical examination, with essentially 
normal range of motion, and normal posture and gait.  On VA 
examination in April 2006, x-rays showed a healed right tibia 
fracture with normal current examination.  Physical 
examination of the right ankle showed full strength, and 
normal dorsiflexion, plantar flexion, inversion, and eversion 
on range of motion testing.  Although the veteran reported in 
April 2006 that he had constant pain in his right tibia, the 
examiner noted that the veteran required no assistive devices 
to ambulate, reported no flareups, and denied any restriction 
in his activities.  As such, the Board concludes that the 
veteran's subjective right tibia pain is adequately 
contemplated as part of the noncompensable evaluation already 
assigned under Diagnostic Code 5262.

The evidence does not show that the veteran's service-
connected residuals of stress fracture of the right tibia 
interferes markedly with employment beyond that contemplated 
in the assigned rating, nor does it warrant frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b).  The veteran specifically stated during 
his March 2005 VA examination that he was unemployed due to 
his nonservice-connected back disability, as opposed to his 
residuals of stress fracture of the right tibia.  
Additionally, there is no evidence that the veteran has ever 
undergone surgery for his residuals of stress fracture of the 
right tibia, nor required hospitalization for them.  
Therefore, in the absence of such factors, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, was correct.

Because there is no evidence that the veteran's residuals of 
stress fracture of the right tibia constitute a knee or ankle 
disability, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Epicondylitis

The veteran's left epicondylitis is evaluated as 
noncompensable, effective November 2002, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019.  The 
hyphenated code used for rating the veteran's disability is 
intended to show that the Schedule does not have a specific 
rating code for left epicondylitis; instead, the disability 
is rated by analogy to bursitis, under Diagnostic Code 5019.  
See 38 C.F.R. § 4.27.  Consequently, Diagnostic Code 5019 
provides that bursitis is to be rated on limitation of motion 
of the affected parts, as degenerative arthritis, under 
Diagnostic Code 5003.  See generally 38 C.F.R. § 4.71a.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  Id.

In this case, the objective medical evidence of record does 
not support a compensable evaluation for the veteran's 
service-connected left epicondylitis.  The record does not 
contain evidence of limitation of motion of the left elbow, 
or x-ray evidence of arthritis involving two or more major 
joints or two or more minor joint groups.  On all VA 
examinations of record, range of motion of the left elbow was 
essentially normal, with flexion of the elbow to 145 degrees 
in March 2003 and March 2005, and to 140 degrees in April 
2006.  During all of these VA examinations, extension of the 
elbow was also normal, to 0 degrees.  Additionally, x-rays 
taken in conjunction with these VA examinations showed no 
evidence of arthritis.  Both March 2003 and April 2006 x-rays 
showed a normal left elbow, with no evidence of fracture, 
dislocation, or subluxation; normal soft tissues; anatomic 
bony alignment; and preserved joint spaces.

The medical evidence shows that the veteran does not 
experience functional loss due to his service-connected left 
epicondylitis.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  On VA examination in March 
2003, the VA examiner noted that physical examination of the 
veteran's left elbow was normal, with no swelling or 
deformity; on VA examinations in March 2005 and April 2006, 
the VA examiners concluded that there was no evidence of any 
pain on range of motion, flareups, and that the ranges of 
motion were not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

The evidence does not show that the veteran's service-
connected left epicondylitis interferes markedly with 
employment beyond that contemplated in the assigned rating, 
nor does it warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b).  The veteran 
specifically stated during his March 2005 VA examination that 
he quit his job due to his nonservice-connected back 
disability, as opposed to his left elbow disorder.  
Additionally, there is no evidence that the veteran has ever 
undergone surgery for his left elbow disorder, nor required 
hospitalization for it.  Therefore, in the absence of such 
factors, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, the RO's decision not to refer this 
issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service, was correct.

Because there is no evidence of limitation of motion of the 
left elbow, or objective x-ray evidence of arthritis of the 
left elbow, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ten Percent Evaluation for Multiple Noncompensable Service-
Connected Disabilities under 38 C.F.R. § 3.324

Under 38 C.F.R. § 3.324, whenever a veteran has two or more 
separate permanent service-connected disabilities of such 
character as clearly to interfere with normal employability, 
even though none of the disabilities may be of compensable 
degree under the Schedule, VA is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324.

Service connection is currently in effect for right knee 
retropatellar syndrome; left knee retropatellar syndrome; 
hemorrhoids; left elbow epicondylitis; and residuals of a 
stress fracture of the right tibia.  Each of these disorders 
is assigned a noncompensable evaluation.  However, there is 
no suggestion in the objective evidence that these service-
connected disabilities are of such character as to clearly 
interfere with normal employability.  Although the veteran 
was unemployed for a period of time, it was the result of the 
veteran's back disorder, a disability which was found by a 
November 2002 rating decision as unrelated to service.  
Additionally, VA examiners in April 2003, March 2005, and 
April 2006 repeatedly noted that the veteran's service-
connected disabilities did not interfere with his employment, 
or cause a limitation in work activities.  There is no other 
objective evidence that would suggest that his noncompensable 
service-connected disabilities have clearly interfered with 
normal employability.  Therefore, the Board concludes that 
entitlement to a 10 percent rating pursuant to 38 C.F.R. 
§ 3.324 has not been established.


ORDER

An initial compensable evaluation for service-connected right 
retropatellar pain syndrome is denied.

An initial compensable evaluation for service-connected left 
retropatellar pain syndrome is denied.

An initial compensable evaluation for service-connected 
hemorrhoids is denied.

An initial compensable evaluation for service-connected 
stress fracture of the right tibia is denied.

An initial compensable evaluation for service-connected left 
epicondylitis is denied.


A compensable evaluation for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324 is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


